[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 10-13141                ELEVENTH CIRCUIT
                                                            FEB 23, 2011
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________                CLERK

                       Agency No. A045-154-356


MAGNASET OTANO MARTINEZ,

                                                                  Petitioner,

                                 versus


U.S. ATTORNEY GENERAL,
                                                                Respondent,



                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (February 23, 2011)

Before BLACK, WILSON, and MARTIN, Circuit Judges.

PER CURIAM:
      Magnaset Otano Martinez, a citizen and native of the Dominican Republic,

seeks review of an order of the Board of Immigration Appeals (“BIA”) affirming

the Immigration Judge’s determination that Martinez is removable under

§ 237(a)(1)(D)(i) of the Immigration and Nationality Act (“INA”), 8 U.S.C.

§ 1227(a)(1)(D)(i). The IJ found that Martinez failed to establish that his marriage

was entered into for any reason other than to procure an immigration benefit,

namely status as a lawful permanent resident under § 216 of the INA. See 8

U.S.C. § 1186a(a). After thorough review, we dismiss Martinez’s petition to the

extent that it raises claims that he failed to exhaust before the BIA and deny the

remaining claims.

                                          I.

      “Where the BIA issues its own opinion, we review only that opinion, except

to the extent that it expressly adopts the immigration judge’s reasoning.”

Todorovic v. U.S. Att’y Gen., 621 F.3d 1318, 1324 (11th Cir. 2010) (citing Chen

v. U.S. Att’y Gen., 463 F.3d 1228, 1230 (11th Cir. 2006)). “Insofar as the BIA

adopts the IJ’s reasoning, we review the IJ’s decision as well.” Chen, 463 F.3d at

1230. “We review administrative fact findings, including credibility

determinations, under the ‘highly deferential’ substantial evidence test.”

                                          2
Todorovic, 621 F.3d at 1323. Substantial evidence is “such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. at 1324

(quotation marks omitted). Factual findings “can be reversed only if the evidence

‘compels’ a reasonable fact finder to find otherwise.” Sepulveda v. U.S. Att’y

Gen., 401 F.3d 1226, 1230 (11th Cir. 2005).

                                         II.

      Martinez raises several arguments before this Court that he failed to exhaust

before the BIA. Martinez first argues that the initial decision to terminate his

conditional residency status was untimely under 8 U.S.C. § 1186a(c)(3)(A) and

therefore an improper basis for removal. He next asserts that he was eligible for a

hardship waiver under 8 U.S.C. § 1186a(c)(4)(B), INA § 216(c)(4), because he

entered into his first marriage to a citizen spouse in good faith. Martinez did not

raise these claims before the BIA, and we lack jurisdiction over claims that a

petitioner failed to exhaust in administrative proceedings. See Amaya-Artunduaga

v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (“We lack jurisdiction to

consider a claim raised in a petition for review unless the petitioner has exhausted

his administrative remedies with respect thereto.” (citing 8 U.S.C. § 1252(d)(1)).

We therefore dismiss Martinez’s petition to the extent that it relies on these claims.




                                          3
                                         III.

      Martinez next argues that his notice to appear “was unlawfully issued in

violation of [his] procedural due process rights.” Martinez has failed to explain

how the notice to appear was unlawful and does not cite any authority to bolster

his claim. “We routinely decline to address such cursory arguments, and this case

presents no exception.” United States v. Belfast, 611 F.3d 783, 821 (11th Cir.

2010); United States v. Gupta, 463 F.3d 1182, 1195 (11th Cir. 2006) (“We may

decline to address an argument where a party fails to provide arguments on the

merits of an issue in its initial or reply brief. Without such argument the issue is

deemed waived.”). We therefore decline to consider this argument.

                                         IV.

      Martinez asks us to remand because the IJ and BIA failed to render a

reasoned decision that would allow for meaningful appellate review. We lack

jurisdiction over Martinez’s claim with respect to the IJ’s decision because he

failed to raise it before the BIA. See Amaya-Artunduaga, 463 F.3d at 1250. We

conclude that the BIA gave reasoned consideration to Martinez’s application and

made adequate findings. The BIA acknowledged Martinez’s arguments and set

forth a thorough analysis explaining why his arguments failed in light of




                                          4
governing immigration law and BIA precedent. We therefore reject Martinez’s

argument that the BIA failed to render a reasoned decision.

                                         V.

      Martinez next argues that the agency should have charged him with

marriage fraud, under 8 U.S.C. § 1227(a)(1)(G), INA § 237(a)(1)(G), so that he

would have been eligible for a waiver of admissibility under 8 U.S.C.

§ 1227(a)(1)(H), INA § 237(a)(1)(H). Martinez’s argument lacks merit. The INA

provides that “[a]n alien placed in proceedings under [the INA removal

provisions] may be charged with any applicable ground of inadmissibility under

section 1182(a) of this title or any applicable ground of deportability under section

1227(a) of this title.” 8 U.S.C. § 1229a(a)(2). The agency clearly had the

authority and discretion to charge Martinez under § 1227(a)(1)(D)(i) of the INA

instead of § 1227(a)(1)(G) as long as the former was “applicable.”

      Chapter 8 U.S.C. § 1227(a)(1)(D)(i) provides that “[a]ny alien with

permanent resident status on a conditional basis under section 1186a . . . who has

had such status terminated under such respective section is deportable.” Martinez

acknowledges that he obtained conditional status as a permanent resident by

marrying a citizen. The agency terminated that status upon finding that Martinez

failed to establish that his marriage was entered into for any reason other than to

                                          5
procure an immigration benefit. Thus, the provision under which the agency

charged Martinez clearly was applicable. The agency therefore had the authority

and discretion to charge Martinez under it.

                                         VI.

      Finally, Martinez appears to argue that he was deprived of an opportunity to

present evidence to prove the validity of his first marriage. This argument lacks

merit. “[P]rocedural due process in the deportation context requires a meaningful

and fair hearing with a reasonable opportunity to be heard . . . .” Anin v. Reno,

188 F.3d 1273, 1277 (11th Cir. 1999). Martinez had a reasonable opportunity to

present evidence at his hearing before the IJ, at which Martinez, through counsel,

conceded the charge of removal. At that hearing, Martinez did not present any

evidence to rebut the allegation that he entered into his first marriage solely to

obtain an immigration benefit. The record therefore undercuts Martinez’s

argument that he had no opportunity to prove the validity of his marriage.

      For these reasons, we DENY Martinez’s petition and DISMISS the claims

that Martinez failed to exhaust in his administrative proceedings.



DISMISSED, in part, and DENIED, in part.




                                           6